DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 11-28 are pending and being examined.

Specification/ Drawings/ Sequence Listing
2.	The disclosure, drawings and sequence listing are objected to because of the following inconsistencies among them: 
	SEQ ID NO:7 disclosed in Figure 8 does not match SEQ ID NO:7 in the sequence listing. There appears to be a typo at amino acid residue 196 in the sequence listing. Amino Acid 196 in Figure 8 SEQ ID NO:7 is D (Asp). Amino Acid 196 in sequence listing SEQ ID NO:7 is E (Glu). See underlined amino acids below.

SEQUENCE LISTING SEQ ID NO:7
Qy          1 HMTSKETFTHYQPQGNSDPAHTATAPGGLSAKAPAMTPLMLDTSSRKLVAWDGTTDGAAV 
            
Qy         61 GILAVAADQTSTTLTFYKSGTFRYEDVLWPEAASDETKKRTAFAGTAISIVGGSGPVGPG 
              
Qy        121 GSGASSTSEPAVPPEEAEPHTEPEEQVPVEAEPQNIEDEAKEQIQSLLHEMVHAEHVEGE 

Qy        181 DLQQEDGPTGEPQQEEDEFLMATDVDDRFETLEPEVSHEETEHSYHVEETVSQDCNQDME 

Qy        241 EMMSEQENPDSSEPVVEDERLHHDTDDVTYQVYEEQAVYEPLENEGIEITEVTAPPEDNP 
             
Qy        301 VEDSQVIVEEVSIFPVEEQQEVPP 324
             





DRAWINGS/SPECIFICATION SEQ ID NO:7

    PNG
    media_image1.png
    402
    655
    media_image1.png
    Greyscale


Specification amendment June 23, 2020 identifies the sequence in Figure 8 as SEQ ID NO:7:

    PNG
    media_image2.png
    224
    830
    media_image2.png
    Greyscale

It is noted that in Figure 7, Construct I SEQ ID NO:3 is the HAAH sequence that is supposed to be comprised in SEQ ID NO:7, and SEQ ID NO:3 contains the amino acid D (Asp), that is the same as amino acid 196 in Figure 8 SEQ ID NO:7. The parent applications comprise amino acid D (Asp) at position 196 in SEQ ID NO:7.  Therefore, it appears the sequence listing contains the typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 11-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11-28 recite or encompass SEQ ID NO:7. The instant specification and sequence listing disclose two different sequences as representing SEQ ID NO:7 for the reasons set forth above in the objection. It is unclear which sequence the claims are reciting or referencing.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 11, 12, 15, 17, 18, 20, 21, 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biswas et al (J of Immunotherapy, 2010, Vol. 33, No. 8; p. 874-875; Abstracts for the 25th Annual Scientific Meeting of the International Society for Biological Therapy of Cancer) (IDS); in view of US Patent Application Publication 2008/0305119, Dewhurst et al; Li et al 2006 (Journal of Molecular Biology, 2006, 363:577-588); Li et al 2007 (Journal of Molecular Biology, 2007, 370:1006-1019); Parent et al (Biomaterials, 2012, 33:5628-5637); and Lavaissiere et al (J Clinical Investigation, 1996, 98:1313-1323) (IDS).
Biswas et al teach: 

    PNG
    media_image3.png
    170
    402
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    570
    401
    media_image4.png
    Greyscale

Thus, Biswas et al teach utilizing the recombinantly engineered lambda-bacteriophage expressing HAAH-constructs to introduce HAAH cancer antigen to antigen presenting cells (APCs) and stimulate both T cell (cellular) and B cell (antibody) immune response against cancer cells expressing HAAH for the purpose of treating cancer.  Biswas et al teach the HAAH antigenic proteins are displayed on the phage head by recombinantly engineered lambda-bacteriophage expressing HAAH-constructs, but do not specify the HAAH is fused to the C-terminus of the Lambda head decoration protein D (gpD) and by a linker and do not teach the sequences of the HAAH and gpD in the construct.
Dewhurst et al also teach utilizing Lambda phage to display any known tumor antigens on the phage surface as an antigen delivery system to dendritic cells to promote an antigenic response to the tumor antigen. Dewhurst et al exemplify producing a nucleic acid encoding a fusion protein of Lambda phage gpD-linker-antigen, wherein the antigen is fused to the C-terminus of the Lambda head decoration protein D (gpD) (Figure 1; [5]; [9-10]; [37-39]; [133-134]; [140]). Dewhurst et al teach the nucleic acid sequence of gpD is SEQ ID NO:52 which translates to a 110 amino acid with 100% identity to instant SEQ ID NO:7 amino acids 2-111 (see alignment below) ([39]; [116]; claim 5). Dewhurst et al does not teach the gpD sequence comprises an N-terminus histidine residue as shown at amino acid position 1 of SEQ ID NO:7.
gpD sequence:
Li et al 2006 teach the fusion of bacteriophage capsid protein to antigens for display of antigens at the surface of the bacteriophage and teach the addition of N-terminus histidine residues to the fusion protein construct expressed by the bacteriophage for ease of isolation through HisTrap column (Figure 1(a); p. 579, col. 1). Li et al teach other bacteriophage capsid proteins are known including lambda phage outer capsid protein gpD (p. 577, col. 1).
Li et al 2007 teach the fusion of bacteriophage small outer capsid protein Soc to antigens for display of antigens at the surface of the bacteriophage and teach the addition of N-terminus histidine residues to the fusion protein construct expressed by the bacteriophage for ease of isolation through HisTrap column (Figure 1; p. 1008, col. 1-2; Figure 10). Li et al teach that this same system can be used to develop vaccines against an array of pathogenic diseases (p. 1017, col. 1, first paragraph).
Parent et al teach the fusion of bacteriophage capsid and decoration (Dec) proteins for display at the surface of the bacteriophage and teach the addition of N-terminus histidine residues to the fusion protein construct expressed by the bacteriophage for ease of isolation through HisTrap column (section 3.1). Parent et al teach there is an existing repertoire of molecular display platforms including for bacteriophage lambda (p. 5635, col. 2, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize amino acids 2-111 of instant SEQ ID NO:7 as the sequence for Lambda phage gpD in the method of Biswas et al. One would have been motivated to and have a reasonable expectation of success to because Dewhurst et al disclose the known sequence of Lambda phage gpD and success of making antigen fusion proteins to it for display of tumor antigens to induce immune responses and treat cancer.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add histidines to the N-terminus of the gpD-HAAH fusion protein (encompassing amino acid position 1 histidine of instant SEQ ID NO:7). One would have been motivated to and have a reasonable expectation of success to because Li et al 2006, Li et al 2007, and Parent et al teach and successfully demonstrate that the addition of histidine tags at the N-terminus of bacteriophage capsid-antigen fusion proteins allow for ease of isolation and purification, is routine, and does not affect the function of the displayed antigen.  

HAAH antigen sequence:
Lavaissiere et al teach Aspartyl-[Asparaginyl]-β-hydroxylase (HAAH) is an overexpressed tumor antigen and teach the HAAH tumor antigen encoded by a ɣGT11 bacteriophage vector (1314, col. 2) or in a pT7 blue TA cloning vector for sequencing (p. 1314, col. 2). As shown by the sequence alignment below, the encoded amino acid sequence of Aspartyl-[Asparaginyl]-β-hydroxylase taught by Lavaissiere et al in Figure 4 comprises 100% of instant amino acids 126-324 of SEQ ID NO:7 of Figure 8. Lavaissiere et al teach liver cancer is characterized as overexpressing HAAH tumor antigen (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to display the HAAH tumor antigen on the phage head by fusing HAAH to the C-terminus of Lambda head decoration protein D, and using a linker. One would have been motivated to in order to deliver the antigen to dendritic cells or antigen presenting cells on the phage surface to elicit an immune response against the tumor antigen, as taught by both Biswas et al and Dewhurst et al. One of ordinary skill in the art would have a reasonable expectation of success given Dewhurst et al demonstrate the known and successful methods of producing such a fusion protein.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize amino acids 126-324 of instant SEQ ID NO:7 of Figure 8 as the representative amino acid sequence of HAAH in the making the composition of the combined references. One would have been motivated to because Lavaissiere et al teach it is the known sequence representing the overexpressed tumor antigen HAAH, which the combined references teach utilizing in the immunogenic composition. One of ordinary skill in the art would have a reasonable expectation of success utilizing the HAAH sequence of Lavaissiere et al in making the immunogenic composition of the combined references, given the sequence structure of the HAAH tumor antigen is fully disclosed and exemplified as being encoded by phage vectors as well.
Treating liver cancer and eliciting antibody response:
Although Biswas et al explicitly teach the purpose of making the gpD-HAAH fusion protein is to provide an adjuvant means of displaying immunogenic HAAH tumor antigen in order to elicit a T cell (cellular) and B cell (antibody) response against tumor cells expressing HAAH antigen in subjects, Biswas et al does not exemplify doing so or specify liver cancer is treated. One would have been motivated to and have a reasonable expectation of success to because Biswas et al explicitly teach HAAH is a tumor specific antigen expressed on the surface of malignant cells and teach the function of gpD-HAAH fusion protein is to elicit B cell (antibody) responses against HAAH to treat cancer in subjects, and Lavaissiere et al teach liver cancer expresses HAAH as a tumor-specific antigen.

Bacteriophage lambda head decoration D protein (gpD): Amino acids 1-111 of SEQ ID NO:7:

Qy= Translated gpD protein from SEQ ID NO:52 of Dewhurst
Db = SEQ ID NO:7 amino acids 1-111

RESULT 1
US-16-856-319A-7_f1_t111

  Query Match             100.0%;  Score 565;  DB 1;  Length 111;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTSKETFTHYQPQGNSDPAHTATAPGGLSAKAPAMTPLMLDTSSRKLVAWDGTTDGAAVG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 MTSKETFTHYQPQGNSDPAHTATAPGGLSAKAPAMTPLMLDTSSRKLVAWDGTTDGAAVG 61

Qy         61 ILAVAADQTSTTLTFYKSGTFRYEDVLWPEAASDETKKRTAFAGTAISIV 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 ILAVAADQTSTTLTFYKSGTFRYEDVLWPEAASDETKKRTAFAGTAISIV 111

HAAH antigen: amino acids 126-324 of SEQ ID NO:7 in Figure 8:
Qy = instant sequence
Db = Lavaissiere
RESULT 2
ASPH_HUMAN
ID   ASPH_HUMAN              Reviewed;         758 AA.
AC   Q12797; A6NDF4; A6NHI2; B4DIC9; B4E2K4; B7ZM95; E5RGP5; F5H667;
AC   Q6NXR7; Q8TB28; Q9H291; Q9H2C4; Q9NRI0; Q9NRI1; Q9Y4J0;
DT   01-NOV-1997, integrated into UniProtKB/Swiss-Prot.
DT   17-APR-2007, sequence version 3.
DT   25-OCT-2017, entry version 176.
DE   RecName: Full=Aspartyl/asparaginyl beta-hydroxylase;
DE            EC=1.14.11.16 {ECO:0000269|PubMed:11773073};
DE   AltName: Full=Aspartate beta-hydroxylase;
DE            Short=ASP beta-hydroxylase;
DE   AltName: Full=Peptide-aspartate beta-dioxygenase;
GN   Name=ASPH; Synonyms=BAH;
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
OC   Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
OC   Catarrhini; Hominidae; Homo.
OX   NCBI_TaxID=9606;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 1).
RX   PubMed=7821814; DOI=10.1016/0378-1119(94)90460-X;
RA   Korioth F., Gieffers C., Frey J.;
RT   "Cloning and characterization of the human gene encoding aspartyl
RT   beta-hydroxylase.";
RL   Gene 150:395-399(1994).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 1).
RX   PubMed=8823296; DOI=10.1172/JCI118918;
RA   Lavaissiere L., Jia S., Nishiyama M., de la Monte S., Stern A.M.,
RA   Wands J.R., Friedman P.A.;
RT   "Overexpression of human aspartyl(asparaginyl)beta-hydroxylase in
RT   hepatocellular carcinoma and cholangiocarcinoma.";
RL   J. Clin. Invest. 98:1313-1323(1996).

Query Match             99.1%;  Score 1629;  DB 1;  Length 758;
  Best Local Similarity   100.0%;  
  Matches  311;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          4 MAQRKNAKSSGNSSSSGSGSGSTSAGSSSPGARRETKHGGHKNGRKGGLSGTSFFTWFMV 63
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAQRKNAKSSGNSSSSGSGSGSTSAGSSSPGARRETKHGGHKNGRKGGLSGTSFFTWFMV 60

Qy         64 IALLGVWTSVAVVWFDLVDYEEVLGKLGIYDADGDGDFDVDDAKVLLGLKERSTSEPAVP123
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IALLGVWTSVAVVWFDLVDYEEVLGKLGIYDADGDGDFDVDDAKVLLGLKERSTSEPAVP120

Qy        124 PEEAEPHTEPEEQVPVEAEPQNIEDEAKEQIQSLLHEMVHAEHVEGEDLQQEDGPTGEPQ183
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PEEAEPHTEPEEQVPVEAEPQNIEDEAKEQIQSLLHEMVHAEHVEGEDLQQEDGPTGEPQ180

Qy        184 QEDDEFLMATDVDDRFETLEPEVSHEETEHSYHVEETVSQDCNQDMEEMMSEQENPDSSE243
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QEDDEFLMATDVDDRFETLEPEVSHEETEHSYHVEETVSQDCNQDMEEMMSEQENPDSSE240

Qy        244 PVVEDERLHHDTDDVTYQVYEEQAVYEPLENEGIEITEVTAPPEDNPVEDSQVIVEEVSI303
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PVVEDERLHHDTDDVTYQVYEEQAVYEPLENEGIEITEVTAPPEDNPVEDSQVIVEEVSI300

Qy        304 FPVEEQQEVPP 314
              |||||||||||
Db        301 FPVEEQQEVPP 311

Bold font depicts amino acids 126-324 of instant SEQ ID NO:7 of Figure 8.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 11, 12, 15, 17, 18, 20, 21, 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,744,223 in view of Biswas et al (J of Immunotherapy, 2010, Vol. 33, No. 8; p. 874-875; Abstracts for the 25th Annual Scientific Meeting of the International Society for Biological Therapy of Cancer) (IDS); US Patent Application Publication 2008/0305119, Dewhurst et al; Li et al 2006 (Journal of Molecular Biology, 2006, 363:577-588); Li et al 2007 (Journal of Molecular Biology, 2007, 370:1006-1019); Parent et al (Biomaterials, 2012, 33:5628-5637); and Lavaissiere et al (J Clinical Investigation, 1996, 98:1313-1323).
	The US Patent claims:

1. A bacteriophage comprising at least one amino acid sequence native to Aspartyl-[Asparaginyl]-β-hydroxylase wherein the at least one amino acid sequence native to Aspartyl-[Asparaginyl]-β-hydroxylase is selected from the group consisting of the amino acid sequence of Construct I (SEQ ID NO. 7), Construct II (SEQ ID NO. 8), and Construct III (SEQ ID NO. 9).
2. The bacteriophage of claim 1, wherein the at least one amino acid sequence native to Aspartyl-[Asparaginyl]-β-hydroxylase is selected from the group consisting of the amino acid sequence of Construct I (SEQ ID NO. 7) (which is 100% identical to amino acids 126-324 of instant SEQ ID NO:7 of Figure 8).
3. The bacteriophage of claim 1, wherein the bacteriophage comprises the amino acid sequence of Construct II (SEQ ID NO. 8).
4. The bacteriophage of claim 1, wherein the bacteriophage comprises the amino acid sequence of Construct III (SEQ ID NO. 9).
5. The bacteriophage of claim 1, wherein the bacteriophage is selected from the group consisting of Lambda, T4, T7, and M13/fl.
6. The bacteriophage of claim 5, wherein the bacteriophage is bacteriophage Lambda.
7. A method for eliciting an antibody response comprising the step of providing a patient with an immune system stimulating amount of the bacteriophage of claim 1.
8. A method for eliciting an antibody response comprising the step of providing an immune system stimulating amount of Lambda phage to a patient, wherein the Lambda phage further comprises at least one amino acid sequence native to Aspartyl-[Asparaginyl]-β-hydroxylase expressed on their surface wherein the amino acid sequence native to Aspartyl-[Asparaginyl]-β-hydroxylase is selected from the group consisting of the amino acid sequence of Construct I (SEQ ID NO. 7), Construct II (SEQ ID NO. 8), and Construct III (SEQ ID NO. 9).
9. The method of claim 8, wherein the amino acid sequences native to Aspartyl-[Asparaginyl]-β-hydroxylase comprise the amino acid sequence of Construct I, the amino acid sequence of Construct II and the amino acid sequence of Construct III.

The US Patent does not specifically claim the HAAH is fused to the Lambda head decoration protein D and by a linker and comprises the instantly claimed gpD and HAAH sequences, or treating liver cancer.
Biswas et al, Dewhurst et al, Li et al 2006 & 2007, Parent et al, and Lavaissiere et al teach as set forth above in the rejection of 35 USC 103.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to fuse the lambda gpD sequence to HAAH via a linker utilizing the instantly claimed sequences and to treat liver cancer in the lambda bacteriophage and method of the patented claims for the reasons set forth above in the rejection of 35 USC 103.


6.	Claims 11, 12, 15, 17, 18, 20, 21, 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,702,591 in view of Biswas et al (J of Immunotherapy, 2010, Vol. 33, No. 8; p. 874-875; Abstracts for the 25th Annual Scientific Meeting of the International Society for Biological Therapy of Cancer) (IDS); US Patent Application Publication 2008/0305119, Dewhurst et al; Li et al 2006 (Journal of Molecular Biology, 2006, 363:577-588); Li et al 2007 (Journal of Molecular Biology, 2007, 370:1006-1019); Parent et al (Biomaterials, 2012, 33:5628-5637); and Lavaissiere et al (J Clinical Investigation, 1996, 98:1313-1323).
The US Patent claims:
1. A nucleic acid construct comprising at least one nucleotide sequence encoding an amino acid sequence native to Aspartyl-[Asparaginyl]-β-hydroxylase and a nucleotide sequence encoding bacteriophage lambda head decoration protein D (gpD), wherein the amino acid sequence native to Aspartyl-[Asparaginyl]-β-hydroxylase is the amino acid sequence of SEQ ID NO: 7 (which is identical to instant amino acids 126-324 of SEQ ID NO:7 of Figure 8).
2. A nucleic acid construct comprising at least one nucleotide sequence encoding an amino acid sequence native to Aspartyl-[Asparaginyl]-β-hydroxylase and a nucleotide sequence encoding gpD, wherein the amino acid sequence native to Aspartyl-[Asparaginyl]-β-hydroxylase is the amino acid sequence of SEQ ID NO: 8.
3. A nucleic acid construct comprising at least one nucleotide sequence encoding an amino acid sequence native to Aspartyl-[Asparaginyl]-β-hydroxylase and a nucleotide sequence encoding gpD, wherein the amino acid sequence native to Aspartyl-[Asparaginyl]-β-hydroxylase is the amino acid sequence of SEQ ID NO: 9.
4. A recombinant Lambda phage comprising the nucleic acid construct of claim 1.
5. A recombinant Lambda phage comprising the nucleic acid construct of claim 2.
6. A recombinant Lambda phage comprising the nucleic acid construct of claim 3.
The US Patent does not specifically claim the HAAH is fused to the Lambda head decoration protein D and by a linker and comprises the instantly claimed gpD and HAAH sequences, or method of eliciting antibody response and treating liver cancer.
Biswas et al, Dewhurst et al, Li et al 2006 & 2007, Parent et al, and Lavaissiere et al teach as set forth above in the rejection of 35 USC 103.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to fuse the lambda gpD sequence to HAAH via a linker utilizing the instantly claimed sequences and to elicit antibody responses and treat liver cancer in the lambda bacteriophage and method of the patented claims for the reasons set forth above in the rejection of 35 USC 103.


7.	Claims 11-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/864,641 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims recite a lambda bacteriophage expressing a fusion protein comprising a gpD fragment fused to ASPH (HAAH) fragment via linker, wherein the gpD sequence is encoded by SEQ ID NO:2 which is 100% identical to instant amino acids 1-111 of SEQ ID NO:7 (see sequence alignment below); wherein ASPH is encoded by SEQ ID NO:4 which is 100% identical to instant amino acids 126-324 of SEQ ID NO:7 in Figure 8 (see sequence alignment below); wherein the linker is encoded by SEQ ID NO:3; wherein the bacteriophage lambda expresses a protein comprising or consisting of SEQ ID NO:1 that is 100% identical to instant SEQ ID NO:7 in Figure 8 (see alignment below); and methods of treating cancer by administering a composition comprising the lambda bacteriophage to a subject, wherein the cancer is liver, lung, breast or colon cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

gpD sequence alignment:
Qy = copending application SEQ ID NO: 2
Db = instant amino acids 1-111 of SEQ ID NO:7
RESULT 1
US-16-856-319A-7_f1_t111

  Query Match             100.0%;  Score 573;  DB 1;  Length 111;
  Best Local Similarity   100.0%;  
  Matches  111;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HMTSKETFTHYQPQGNSDPAHTATAPGGLSAKAPAMTPLMLDTSSRKLVAWDGTTDGAAV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HMTSKETFTHYQPQGNSDPAHTATAPGGLSAKAPAMTPLMLDTSSRKLVAWDGTTDGAAV 60

Qy         61 GILAVAADQTSTTLTFYKSGTFRYEDVLWPEAASDETKKRTAFAGTAISIV 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GILAVAADQTSTTLTFYKSGTFRYEDVLWPEAASDETKKRTAFAGTAISIV 111

ASPH (HAAH) sequence alignment:
Qy = copending application SEQ ID NO: 4
Db = instant amino acids 126-324 of SEQ ID NO:7 in Figure 8

RESULT 1
US-16-856-319A-7_f126_t324


Qy          1 STSEPAVPPEEAEPHTEPEEQVPVEAEPQNIEDEAKEQIQSLLHEMVHAEHVEGEDLQQE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 STSEPAVPPEEAEPHTEPEEQVPVEAEPQNIEDEAKEQIQSLLHEMVHAEHVEGEDLQQE 60

Qy         61 DGPTGEPQQEDDEFLMATDVDDRFETLEPEVSHEETEHSYHVEETVSQDCNQDMEEMMSE120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DGPTGEPQQEDDEFLMATDVDDRFETLEPEVSHEETEHSYHVEETVSQDCNQDMEEMMSE120

Qy        121 QENPDSSEPVVEDERLHHDTDDVTYQVYEEQAVYEPLENEGIEITEVTAPPEDNPVEDSQ180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QENPDSSEPVVEDERLHHDTDDVTYQVYEEQAVYEPLENEGIEITEVTAPPEDNPVEDSQ180

Qy        181 VIVEEVSIFPVEEQQEVPP 199
              |||||||||||||||||||
Db        181 VIVEEVSIFPVEEQQEVPP 199


Fusion protein sequence alignment:
Qy = copending application SEQ ID NO: 1
Db = instant SEQ ID NO:7 in Figure 8
  Matches  323;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HMTSKETFTHYQPQGNSDPAHTATAPGGLSAKAPAMTPLMLDTSSRKLVAWDGTTDGAAV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HMTSKETFTHYQPQGNSDPAHTATAPGGLSAKAPAMTPLMLDTSSRKLVAWDGTTDGAAV 60

Qy         61 GILAVAADQTSTTLTFYKSGTFRYEDVLWPEAASDETKKRTAFAGTAISIVGGSGPVGPG120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GILAVAADQTSTTLTFYKSGTFRYEDVLWPEAASDETKKRTAFAGTAISIVGGSGPVGPG120

Qy        121 GSGASSTSEPAVPPEEAEPHTEPEEQVPVEAEPQNIEDEAKEQIQSLLHEMVHAEHVEGE180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GSGASSTSEPAVPPEEAEPHTEPEEQVPVEAEPQNIEDEAKEQIQSLLHEMVHAEHVEGE180

Qy        181 DLQQEDGPTGEPQQEDDEFLMATDVDDRFETLEPEVSHEETEHSYHVEETVSQDCNQDME240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DLQQEDGPTGEPQQEDDEFLMATDVDDRFETLEPEVSHEETEHSYHVEETVSQDCNQDME240

Qy        241 EMMSEQENPDSSEPVVEDERLHHDTDDVTYQVYEEQAVYEPLENEGIEITEVTAPPEDNP300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EMMSEQENPDSSEPVVEDERLHHDTDDVTYQVYEEQAVYEPLENEGIEITEVTAPPEDNP300

Qy        301 VEDSQVIVEEVSIFPVEEQQEVPP 324
              ||||||||||||||||||||||||
Db        301 VEDSQVIVEEVSIFPVEEQQEVPP 324

8.	Conclusion: No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642